Exhibit 10.1

 

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Second Amendment to that certain employment letter dated as of March 2,
2004 (the “Employment Agreement”), and the subsequent amendment dated April 13,
2005, (the “First Amendment”), by and between Bally Technologies (formerly known
as Alliance Gaming Corporation), a Nevada corporation (the “Company”) and Robert
Luciano (“Luciano”), is made and entered into as of May 16, 2008, by and between
the Company and Luciano (the “Second Amendment”).

 

WHEREAS, the Employment Agreement and the First Amendment provide for Luciano’s
employment by Bally Gaming, Inc. (“Bally”), as Chief Technology Officer of
Bally, and

 

WHEREAS, the Company and Luciano desire to amend the Employment Agreement and
First Amendment as follows.

 

NOW THEREFORE, on the basis of the foregoing premises and in consideration of
the mutual covenants and agreements contained herein, the parties hereto agree
as follows:

 

1.             Section 3(c) of the First Amendment is hereby deleted in its
entirety and replaced with the following:

 

(c)           from and after December 31, 2007, Luciano may devote up to 60% of
his business time to interests other than the business of Bally.

 

2.             Section 4 of the First Amendment is hereby deleted in its
entirety and replaced with the following:

 

4.             Expenses. Bally shall provide Luciano an allowance of $5,000 per
month for expenses incurred by Luciano for housing, meals and family member
travel in Las Vegas so long as Luciano maintains a home in Las Vegas while
employed by the Company.

 

3.             The Section of the Employment Agreement entitled “Salary” is
hereby deleted in its entirety and replaced with the following:

 

Salary. Effective as of January 1, 2008, your annual base salary will be
$150,000 for all purposes under the Employment Agreement and the First
Amendment.

 

4.             The Sections of the Employment Agreement entitled “Annual Bonus,”
“Management Incentive Program,” “MIP Continuation” and the reference to “MIP
Continuation” in the Section of the Employment Agreement entitled “Covenant not
to compete” are hereby deleted in their entirety and replaced with the
following:

 

Annual Bonus, MIP and Equity Grants. Bally may consider Luciano for an annual
bonus and equity grants at Bally’s sole discretion.

 

5.             Section 1 of the First Amendment is hereby maintained with the
addition of the following sentence:

 

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, from and after January 1, 2008, Luciano’s title
may be changed, at Bally’s sole discretion, to a different title, as Bally deems
appropriate.

 

6.             Section 5 of the First Amendment is hereby modified such that
reference to $250,000 is replaced by $150,000.

 

7.             The parties to this Second Amendment hereby agree and acknowledge
that Bally will, to the extent reasonably practicable and permissible under
applicable law and the terms of Bally’s medical benefit plans, provide Luciano
and his eligible dependents with medical benefits under Bally’s medical plans
for active employees at a time when Luciano is allowed to re-enter the medical
plan; provided, however, if such re-entry is not practicable or permissible,
Bally agrees to reimburse Luciano for his actual cost incurred in obtaining
similar medical coverage either pursuant to COBRA or, if COBRA coverage is not
available, through such alternate coverage as Luciano may obtain; provided,
further, that such reimbursement shall in any event be limited to an amount
similar to the costs incurred by Bally in providing comparable coverage to
full-time employees under Bally’s medical benefit plans as in effect on the date
hereof.

 

8.             Except as expressly modified by this Second Amendment, the
Employment Agreement and First Amendment shall remain unchanged and shall remain
in full force and effect.

 

IN WITNESS WHEREOF, the Company and Luciano have duly executed this Second
Amendment as of the date first above written.

 

BALLY TECHNOLOGIES

 

 

 

 

 

 

 

 

By:

/s/ Mark Lerner

 

By:

/s/ Robert Luciano

 

Mark Lerner, Secretary

 

 

Robert Luciano

 

2

--------------------------------------------------------------------------------